Per CURIAM.
— Judgment was entered on September 39, 1898. Appeal was perfected by filing and serving notice of appeal, and filing undertaking .on September 29, 1898. It appears by the certificate of the clerk of the district court that no transcript has ever been ordered, and no other steps taken to bring the case to this court by the appellant. Thereupon, upon motion of counsel for respondents, it is ordered that said cause be docketed and dismissed, and that the respondents have their costs; and it is further ordered that the respondents have damages to the amount of twelve per cent on said judgment, it manifestly appearing that the appeal in said cause was taken merely for delay, in accordance with section 4825 of the Revised Statutes, and rule 9 of this court (32 Pac. viii).